EXHIBIT 32.2 STATEMENT PURSUANT TO SECTION -OXLEY ACT OF 2 I, Timothy J. Shaheen, herby certify, to my knowledge, that: 1. the accompanying Quarterly Report on Form 10-Q of Cadiz Inc. for the period June 30, 2011 (the "Report") fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities and Exchange Act of 1934, as amended; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Cadiz Inc. IN WITNESS WHEREOF, the undersigned has executed this Statement as of the date first written above. Dated: August 8, 2011 /s/ Timothy J. Shaheen Timothy J. Shaheen Chief Financial Officer and Secretary
